                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                    CIVIL CASE NO. 1:19-cv-00219-MR


CULTURAL LANDSCAPE GROUP:       )
FLAT ROCK, ANNE COLETTA, AND    )
PAUL COLETTA,                   )
                                )
                   Plaintiffs,  )
                                )
          vs.                   )                     ORDER
                                )
VILLAGE OF FLAT ROCK, MAYOR     )
ROBERT STATON, SIGN             )
ENFORCEMENT OFFICER PATRICIA )
CHRISTIE,                       )
                                )
                   Defendants.  )
_______________________________ )

      THIS MATTER is before the Court on the parties’ Joint Motion for Entry

of a Preliminary Injunction. [Doc. 27]. The parties both consent to the entry

of an injunction as detailed in the filed Motion.

      ACCORDINGLY, IT IS, THEREFORE, ORDERED that the parties’

Joint Motion for Entry of Preliminary Injunction [Doc. 27] is GRANTED as

follows:

      The Village of Flat Rock, North Carolina (“Flat Rock” or the “Village”),

Mayor Robert Staton (“Mayor Staton”), and Sign Enforcement Officer

Patricia Christie (the “SEO,” “Sign Enforcement Officer” or “Defendant
Christie” and, collectively with the Village, the “Defendants”) and their

officers, agents, servants and employees, and those persons in active

concert or participation with them who receive actual notice of this Consent

Injunctive Order by personal service or otherwise are hereby enjoined from

enforcing the Village of Flat Rock’s Sign Control Ordinance against any

political sign. The Defendants are ordered to amend the Village of Flat

Rock’s Sign Control Ordinance within sixty (60) days of the entry of this

Order. This action will be stayed for sixty (60) days following the entry of

this Preliminary Injunction in order to provide time to amend the Sign

Control Ordinance. Cultural Landscape Group: Flat Rock, Anne Coletta,

and Paul Coletta (collectively the “Plaintiffs”), through counsel, will actively

participate in the process of amending the Sign Control Ordinance.

      IT IS FURTHER ORDERED that the Plaintiffs and the Defendants will

jointly file a final version of an amended Sign Control Ordinance that is

acceptable to both the Plaintiffs and the Defendants within sixty (60) days of

the entry of this Preliminary Injunction. If the parties are not able to agree on

all provisions of an amended Sign Control Ordinance, the Court will enter an

appropriate case management order. This Order will otherwise remain in

force pending further order of the Court.       Each party is responsible for

his/her/its own legal fees and costs related to the motion for Preliminary


                                       2
Injunction, and neither the Plaintiffs nor the Defendants will be responsible

to pay the others’ costs related thereto.

      IT IS SO ORDERED.

                            Signed: August 29, 2019




                                          3
